Exhibit 10.1

 

Constellation Energy Group, Inc.

2007 Long-Term Incentive Plan

(Plan)

Amended and Restated Effective May 28, 2010

 

1.             Purpose.  The purpose of this Plan is to increase shareholder
value by providing a long-term incentive to reward officers and key employees of
the Company and its Subsidiaries, who are mainly responsible for the continued
growth, development, and financial success of the Company and its Subsidiaries,
and for the continued profitable performance of the Company and its
Subsidiaries.  The Plan is also designed to permit the Company and its
Subsidiaries to attract and retain talented and motivated directors, officers,
consultants and employees and to increase their ownership of Company common
stock.  The Plan also provides the ability to award long-term incentives that
qualify for federal income tax deduction.  Upon the adoption of this Plan, no
new Awards shall be granted under any prior long-term incentive plan.

 

2.             Definitions.  All singular terms defined in this Plan will
include the plural and  vice versa.  As used herein, the following terms will
have the meaning specified below:

 

“Award” means individually or collectively, Cash-Based Award, Restricted Stock,
Restricted Stock Units, Options, Performance Units, Stock Appreciation Rights,
Dividend Equivalents, or Other Equity granted under this Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” means an Award granted to a Participant as described in
Section 12A.

 

“Change in Control” means the occurrence of any one of the following events:

 

(i)            individuals who, on the effective date of the adoption of the
Plan, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to such adoption date, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

(ii)           any “person” (as such term is defined in Section 3(a)(9) of the
1934 Act and as used in Sections 13(d)(3) and 14(d)(2) of the 1934 Act) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following
acquisitions:  (A) by the Company or any corporation with respect to which the
Company owns a majority of the outstanding shares of common stock or has the
power to vote or direct the voting of sufficient securities to elect a majority
of the directors (a “Subsidiary Company”), (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary Company,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by a Participant or any
group of persons including a Participant (or any entity controlled by a
Participant or any group of persons including a Participant);

 

--------------------------------------------------------------------------------


 

(iii)          consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company (a “Business
Combination”), unless immediately following such Business Combination:  (A) more
than 60% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of at least 95% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation), is or becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B), and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Reference in the
Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.

 

“Committee” means the Compensation Committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan
and to otherwise exercise and perform the authority and functions assigned to
the Committee under the terms of the Plan, at least two members of which qualify
as non-employee directors (within the meaning of Rule 16b-3 promulgated under
Section 16 of the 1934 Act), and as “outside directors” within the meaning of
Treasury Regulation Section 1.162-27(e)(3) and as “independent” within the
meaning of any rules or regulations promulgated by an applicable stock exchange
or similar regulatory authority.

 

“Company” means Constellation Energy Group, Inc., a Maryland corporation, or its
successor, including any “New Company” as provided in Section 16J.

 

“Covered Employee” means a Participant, who at the time of reference, is a
“covered employee”, as described in Code Section 162(m).

 

“Date of Grant” means the date on which the granting of an Award is authorized
by the Plan Administrator or such later date as may be specified by the Plan
Administrator in such authorization.

 

--------------------------------------------------------------------------------


 

“Disability” means the determination that a Participant is “disabled” under the
Company disability plan in effect at that time or, if applicable to such
Participant, a Subsidiary disability plan in effect at that time.

 

“Dividend Equivalent” means an Award granted under Section 11.

 

“Eligible Person” means any person who satisfies all of the requirements of
Section 5.

 

“Exercise Period” means the period or periods during which a Stock Appreciation
Right is exercisable.

 

“Fair Market Value” means the value of the Stock determined by such methods or
procedures as shall be established from time to time by the Plan Administrator;
provided, that to the extent required to avoid the imposition of a tax under
Section 409A of the Code in respect of an Award, such method shall conform to
the requirements of Section 409A.

 

“Incentive Stock Option” means an incentive stock option within the meaning of
Section 422 of the Code.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Option” or “Stock Option” means either a nonqualified stock option or an
Incentive Stock Option.

 

“Option Period” or “Option Periods” means the period or periods during which an
Option is exercisable.

 

“Other Equity” means an Award granted under Section 12B.

 

“Participant” means an individual who has been granted an Award under this Plan.

 

“Pension Plan” means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time, or other qualified retirement plan of
Constellation Energy Group, Inc. or a Subsidiary designated by the Committee
from time to time.

 

“Performance-Based Compensation” means compensation under an award that
satisfies the requirements of Section 162(m) of the code for deductibility of
remuneration paid to Covered Employees.

 

“Performance Measures” means measures as described in Section 13 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to the Plan in order to qualify Awards as Performance-Based
Compensation.

 

“Performance Period” means the taxable year of the Company or any other period
designated by the Plan Administrator with respect to which an Award may be
granted.

 

“Performance Target(s)” means the specific objective goal or goals that are
timely set in writing by the Committee pursuant to Section 13B for each
Participant for the applicable Performance Period in respect of any one or more
of the Performance Measures.

 

“Performance Unit” means a unit of measurement equivalent to such amount or
measure as defined by the Plan Administrator which may include, but is not
limited to, dollars or market value shares.

 

“Plan Administrator” means, as set forth in Section 4, the Committee or its
designee.

 

“Restricted Stock” means Stock issued in the name of a Participant that bears a
restrictive legend prohibiting sale, transfer, pledge or hypothecation of the
Stock until the expiration of the restriction period as described in Section 7.

 

--------------------------------------------------------------------------------


 

“Restricted Stock Unit” means a right granted that is denominated in shares of
stock, each of which represents a right to receive the value of a share of stock
(or a percentage of such value, which percentage may be higher than 100%) upon
the terms and conditions set forth by the Plan Administrator.

 

“Retirement” means retirement on or after the earlier of: (i) eligibility to
receive an early retirement benefit under a Pension Plan, (ii) eligibility to
receive retirement benefits under a Company supplemental retirement plan; or
(iii) such time as is specified in an applicable employment arrangement.

 

“Stock” means the common stock, without par value, of the Company.

 

“Stock Appreciation Right” means an Award granted under Section 10.

 

“Subsidiary” means any entity that is directly or indirectly controlled by the
Company or any entity, including an acquired entity, in which the Company has a
significant equity interest, as determined by the Plan Administrator, in its
discretion.

 

“Termination” means resignation or discharge from employment (or cessation of
board membership in the case of a director or cessation of the performance of
services in the case of a consultant) with the Company or any of its
Subsidiaries except in the event of death, Disability, or Retirement.

 

“Year” means a fiscal year of the Company commencing on or after May 18, 2007
that constitutes all or part of the applicable Performance Period.

 

3.             Effective Date, Duration and Stockholder Approval.

 

A.            Effective Date and Stockholder Approval.  Subject to the approval
of the Plan by the Company’s shareholders in accordance with Maryland law at the
Company’s 2007 Annual Meeting of Stockholders, the Plan will be effective as of
May 18, 2007.  The Plan was amended and restated effective February 21, 2008,
February 26, 2009, and May 28, 2010.

 

B.            Period for Grants of Awards.  Awards may be made as provided
herein for a period of 10 years after May 18, 2007.

 

C.            Termination.  The Plan will continue in effect until all matters
relating to the payment of outstanding Awards and administration of the Plan
have been settled.

 

4.             Plan Administration.  The Committee is the Plan Administrator and
has sole authority (except as specified otherwise herein) to determine all
questions of interpretation and application of the Plan, or of the terms and
conditions pursuant to which Awards are granted, exercised or forfeited under
the Plan provisions, and, in general, to make all determinations advisable for
the administration of the Plan to achieve its stated purpose.  Without limiting
the generality of the foregoing, on or after the date of grant of an Award the
Plan Administrator may modify, amend, extend, renew or accelerate the vesting or
settlement of outstanding Awards, or accept the surrender of outstanding Awards
and substitute new Awards or otherwise amend an outstanding Award in whole or in
part from time-to-time in such manner as the Committee determines, in its sole
and absolute discretion, to be necessary or appropriate, which amendments may be
made retroactively or prospectively, provided, however, that, (i) no
modification, amendment or substitution that results in repricing a Stock Option
or Stock Appreciation Right that is settled in shares to a lower exercise price,
other than to reflect an adjustment made pursuant to Section 14, shall be made
without prior stockholder approval; (ii) except as provided in Section 14 of the
Plan, any modification that would materially adversely affect any outstanding
Award shall not be made without the consent of the Participant and, (iii) the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code).  In addition, the Committee will have the authority to determine
whether an authorized leave of absence, absence in the military or government

 

--------------------------------------------------------------------------------


 

service, or other break in the continuous service of an employee or consultant
constitutes a termination of employment (or provision of services, in the case
of a consultant).  The employment of an employee (or provision of services in
respect of a consultant) with the Company shall be deemed to have terminated for
all purposes of the Plan if such person is employed by or provides services to
an entity that is a Subsidiary of the Company and such entity ceases to be a
Subsidiary of the Company, unless the Committee determines otherwise.

 

The Plan Administrator’s determinations under the Plan (including without
limitation, determinations of the persons to receive Awards, the form, amount
and timing of such Awards, the terms and provisions of such Awards and any
agreements evidencing such Awards) need not be uniform and may be made by the
Plan Administrator selectively among persons who receive, or are eligible to
receive, Awards under the Plan, whether or not such persons are similarly
situated.  Such determinations shall be final and not subject to further appeal.

 

The Committee may delegate its authority under the Plan to one or more
subcommittees, which may be comprised of one or more directors, officers or
employees of the Company to the extent permitted by applicable law, with respect
to Participants who are not directors or executive officers of the Company.

 

5.             Eligibility.  Each officer, employee, consultant or director of
the Company and its Subsidiaries may be designated by the Plan Administrator as
a Participant, from time to time, with respect to one or more Awards.  No
officer, employee, consultant or director of the Company or its Subsidiaries
shall have any right to be granted an Award under this Plan.  The Plan
Administrator may also grant Awards to individuals in connection with hiring (as
an officer, employee, consultant or director), retention or otherwise[, prior to
the date the individual first performs services for the Company or a Subsidiary;
provided, however, that such Awards shall not become vested or exercisable prior
to the date the individual first commences performance of such services

 

6.             Grant of Awards and Limitation of Number of Shares Awarded.  The
Plan Administrator may, from time to time, grant Awards to one or more Eligible
Persons, provided that subject to any adjustment pursuant to Section 14, the
aggregate number of shares of Stock subject to Awards that may be delivered
under this Plan may not exceed 18,000,000 shares.  Shares delivered by the
Company under the Plan may be authorized and unissued Stock or Stock purchased
on the open market (including private purchases) in accordance with applicable
securities laws.

 

Any shares of Stock covered by an Award (or portion of an Award) granted under
the Plan that are forfeited or canceled, expire or are not issued due to the
cash-settlement of such Award, shall be deemed not to have been delivered for
purposes of determining the maximum number of shares available for delivery
under the Plan.  Any shares of Stock covered by an Award (or portion of an
Award) granted under a prior long-term incentive plan that are forfeited or
canceled, expire or are not issued due to the cash-settlement of such prior
long-term incentive plan Award shall be available for delivery under this Plan.

 

The maximum number of shares of Stock that may be issued in conjunction with 
Restricted Stock or Restricted Stock Unit Awards under Section 7 of the Plan, 
Performance Unit Awards under Section 9 of the Plan and other Equity Awards
under Section 12 of the Plan shall in the aggregate be 4,500,000.  The maximum
number of shares of Stock subject to Awards of any combination that may be
granted during any calendar year under the Plan to any one person is 2,000,000
and the maximum amount of cash that may be granted pursuant to an Award during
any calendar year under the Plan to any one person is $20,000,000; provided,
however, that to the extent the maximum permissible award is not made in a year,
such amount may be carried over to subsequent years.  Such per-individual limit
shall not be adjusted to effect a restoration of shares of Stock with respect to
which the related Award is terminated, surrendered or canceled.   Shares of
Stock covered by Awards granted pursuant to the Plan in connection with the
assumption, replacement, conversion or adjustment of outstanding equity-based
awards in the context of a corporate acquisition or merger (within the meaning
of Section 303A.08 of the New York Stock Exchange

 

--------------------------------------------------------------------------------


 

Listed Company Manual or any successor provision) shall not count as used under
the Plan for purposes of this Section 6..

 

The Plan Administrator may permit or require a recipient of an Award to defer
all or part of such individual’s receipt of the payment of cash or the delivery
of Stock that would otherwise be due to such individual by virtue of the
exercise of, payment of, or lapse or waiver of restrictions respecting, any
Award.  If any such payment deferral is required or permitted, the Plan
Administrator shall, in its sole discretion, establish rules and procedures for
such payment deferrals.

 

7.             Restricted Stock and Restricted Stock Unit Awards.

 

A.            Grants of Restricted Shares or Units. One or more shares of
Restricted Stock or Restricted Stock Units may be granted to any Eligible
Person.  The Restricted Stock may be issued or Restricted Stock Unit granted to
the Participant on the Date of Grant without the payment of consideration by the
Participant.  The Restricted Stock will be issued or Restricted Stock Unit
granted in the name of the Participant and will bear a restrictive legend
prohibiting sale, transfer, pledge or hypothecation of the Restricted Stock or
Restricted Stock Unit until the expiration of the restriction period.  Each
Restricted Stock or Restricted Stock Unit Award may have a different restriction
period, at the discretion of the Plan Administrator.

 

The Plan Administrator may also impose such other restrictions and conditions on
the Restricted Stock or Restricted Stock Unit as it deems appropriate including,
without limitation, a requirement that a Participant pay a stipulated purchase
price for each share of Restricted Stock or Restricted Stock Unit, restrictions
based upon the achievement of specific performance goals, service-based
restrictions on vesting following attainment of performance goals or
service-based restrictions.

 

Upon issuance to the Participant of the Restricted Stock the Participant will
have the right to vote the Restricted Stock.  Upon issuance to the Participant
of the Restricted Stock or grant of the Restricted Stock Unit and subject to the
Plan Administrator’s discretion, the Participant will have the right to receive
the cash dividends (or Dividend Equivalents as provided in Section 11)
distributable with respect to such shares or units, with such dividends or
Dividend Equivalents treated as compensation to the Participant. The Plan
Administrator, in its sole discretion, may direct the accumulation and payment
of distributable dividends to the Participant at such times, and in such form
and manner, as determined by the Plan Administrator.

 

B.            Forfeiture or Payout of Award.  For Awards that are subject to
restrictions based upon achievement of specific performance goals, as soon as
practicable after the end of each Performance Period, the Plan Administrator
will determine whether the performance objectives and other material terms of
the Award were satisfied.  The Plan Administrator’s determination of all such
matters will be final and conclusive.

 

As soon as practicable after the date the Plan Administrator makes the above
determination, the Plan Administrator will determine the Award payment for each
Participant. In the event a Participant ceases employment (or ceases board
membership in the case of a director or ceases the performance of services in
the case of a consultant) during a restriction period, a Restricted Stock or
Restricted Stock Unit Award is subject to forfeiture or payout (i.e., removal of
restrictions) as follows: (a) involuntary Termination by the Company without
cause (as determined in the sole discretion of the Company) - payout of the
Restricted Stock or Restricted Stock Unit Award is prorated for service during
the period; (b) Retirement, Disability or death - payout of the Restricted Stock
or Restricted Stock Unit Award is prorated for service during the period; or
(c) other Termination - the Restricted Stock or Restricted Stock Unit Award is
completely forfeited.  Notwithstanding the foregoing, the Plan Administrator may
modify the above in its sole discretion in the actual Award.

 

Any shares of Restricted Stock which are forfeited will be transferred to the
Company.

 

--------------------------------------------------------------------------------


 

C.            Form and Timing of Payment.  With respect to shares of Restricted
Stock, upon completion of the restriction period and satisfaction of any other
conditions related to the Award, all Award restrictions will expire and new
certificates representing the Award will be issued (the payout) without the
restrictive legend described in Section 7A.  With respect to Restricted Stock
Units, upon completion of the restriction period and satisfaction of any other
conditions related to the Award, such Units may be paid out in cash or shares of
Stock or in a combination of cash and Stock, as determined by the Plan
Administrator in its sole discretion.  Such payouts will be made as soon as
practicable after the Award payment is determined.

 

D.            Waiver of Section 83(b) Election.  Unless otherwise directed by
the Plan Administrator, as a condition of receiving an Award of Restricted
Stock, a Participant must waive in writing the right to make an election under
Section 83(b) of the Code to report the value of the Restricted Stock as income
on the Date of Grant.

 

8.             Stock Options.

 

A.            Grants of Options.  One or more Options may be granted to any
Eligible Person on the Date of Grant with or without the payment of
consideration by the Participant.

 

B.             Stock Option Agreement.  Each Option granted under the Plan will
be evidenced by a “Stock Option Agreement” between the Company and the
Participant containing provisions determined by the Plan Administrator,
including, without limitation, provisions to qualify Incentive Stock Options as
such under Section 422 of the Code if directed by the Plan Administrator at the
Date of Grant; provided, however, that each Incentive Stock Option Agreement
must include the following terms and conditions:  (i) that the Options are
exercisable, either in total or in part, with a partial exercise not affecting
the exercisability of the balance of the Option;  (ii) every share of Stock
purchased through the exercise of an Option will be paid for in full at the time
of the exercise; (iii) each Option will cease to be exercisable, as to any share
of Stock, at the earliest of (a) the Participant’s purchase of the Stock to
which the Option relates, (b) the Participant’s exercise of a related Stock
Appreciation Right, or (c) the lapse of the Option; (iv) Options will not be
transferable by the Participant except by will or the laws of descent and
distribution and will be exercisable during the Participant’s lifetime only by
the Participant or by the Participant’s guardian or legal representative; and
(v) notwithstanding any other provision, in the event of a public tender for all
or any portion of the Stock or in the event that any proposal to merge or
consolidate the Company with another company is submitted to the stockholders of
the Company for a vote, the Plan Administrator, in its sole discretion, may
declare any previously granted Options to be immediately exercisable.

 

C.             Option Price.  The Option price per share of Stock will be set by
the grant, but will be not less than 100% of the Fair Market Value at the Date
of Grant.

 

D.            Form of Payment.  At the time of the exercise of the Option, the
Option price will be payable in cash or in shares of Stock or in a combination
of cash and shares of Stock, in a form and manner as required by the Plan
Administrator in its sole discretion.  When Stock is used in full or partial
payment of the Option price, it will be valued at the Fair Market Value on the
applicable date.

 

E.             Other Terms and Conditions.  The Option will become exercisable
in such manner and within such Option Period or Periods, not to exceed 10 years
from its Date of Grant, as set forth in the Stock Option Agreement upon payment
in full.  Except as otherwise provided in this Plan or in the Stock Option
Agreement, any vested Option may be exercised in whole or in part at any time. 
In the event of a Change in Control, any vested option will remain exercisable
for the duration of the Option Period.

 

F.             Lapse of Option.  An Option will lapse upon the earlier of: 
(i) 10 years from the Date of Grant, or (ii) at the expiration of the Option
Period set by the grant.  If the Participant ceases employment (or ceases board
membership in the case of a director or ceases the performance of services in
the case of a consultant) within the Option Period and prior to the lapse of the
Option, the Option will lapse as follows: (a) Retirement (for Awards granted on
or after February 21, 2008) — any unvested Option shall continue to vest

 

--------------------------------------------------------------------------------


 

in accordance with the schedule set forth in the Stock Option Agreement and all
Options will lapse on the earlier of the expiration date of the Option Period
specified in the Stock Option Agreement or 5 years from the effective date of
Retirement; (b) Retirement (for Awards granted before February 21, 2008),
Disability or death — any unvested Option will lapse on the effective date of
the Retirement, Disability or death and any vested Option will lapse at the
expiration of the Option Period set by the Grant; or (c) other Termination — any
unvested Option will lapse on the effective date of the Termination and any
vested Option will lapse 90 days after the effective date of the Termination. 
Notwithstanding the foregoing, the Plan Administrator may modify the above in
its sole discretion in the actual Award.

 

G.            Individual Limitation.  In the case of an Incentive Stock Option,
the aggregate Fair Market Value of the Stock for which Incentive Stock Options
(whether under this Plan or another arrangement) in any calendar year are first
exercisable will not exceed $100,000 with respect to such calendar year (or such
other individual limit as may be in effect under the Code on the Date of Grant)
plus any unused portion of such limit as the Code may permit to be carried over.

 

9.             Performance Units.

 

A.            Grants of Performance Units.  One or more Performance Units may be
granted to any Eligible Person.  The Performance Units may be issued to the
Participant on the Date of Grant without the payment of consideration by the
Participant.  One or more Performance Units may be earned by an Eligible Person
based on the achievement of performance objectives during a Performance Period,
in the sole discretion of the Plan Administrator.  The Plan Administrator may
also impose such other restrictions and conditions on the Performance Units as
it deems appropriate.  Each Performance Unit Award may be subject to different
restrictions and conditions, at the discretion of the Plan Administrator.

 

B.            Forfeiture or Payout of Award. As soon as practicable after the
end of each Performance Period, the Plan Administrator will determine whether
the performance objectives and other material terms of the Award were
satisfied.  The Plan Administrator’s determination of all such matters will be
final and conclusive.

 

As soon as practicable after the date the Plan Administrator makes the above
determination, the Plan Administrator will determine the Award payment for each
Participant.

 

In the event a Participant ceases employment (or ceases board membership in the
case of a director or ceases the performance of services in the case of a
consultant) during a Performance Period (or at the Plan Administrator’s
discretion, prior to Award payout), the Performance Unit Award generally is
subject to forfeiture or payout as follows: (a) involuntary Termination by the
Company without cause, as determined in the sole discretion of the Company (for
terminations that occurred before February 26, 2009), Retirement (for Awards
granted before February 21, 2008), Disability or death — (i) if the Plan
Administrator determines that performance is at or above an applicable target at
the time employment ceases, payout of the Performance Unit Award is based on
100% of target performance and prorated for service during the Performance
Period and  (ii) if the Plan Administrator determines that performance is below
target at the time employment ceases no payout will be made; (b) Retirement (for
Awards granted on or after February 21, 2008) — payout is prorated for service
during the Performance Period and based on the achievement of performance
objectives as determined by the Plan Administrator after the end of the
Performance Period; (c) involuntary Termination by the Company without cause, as
determined in the sole discretion of the Company (for terminations on or after
February 26, 2009) — (i) if the Plan Administrator determines that performance
is at or above an applicable target after the end of the Performance Period,
payout of the Performance Unit Award is based on 100% of target performance and
prorated for service during the Performance Period and (ii) if the Plan
Administrator determines that performance is below target after the end of the
Performance Period no payout will be made; or (d) other Termination - the
Performance Unit Award is completely forfeited.  Notwithstanding the foregoing,
the Plan Administrator may modify the above in its sole discretion in the actual
Award.

 

--------------------------------------------------------------------------------


 

C.            Form and Timing of Payment. Each Performance Unit payout may be
paid in cash or shares of Stock or in a combination of cash and Stock, as
determined by the Plan Administrator in its sole discretion.  Such payouts will
be made within a reasonable period of time, as determined in the sole discretion
of the Plan Administrator, after the Award payment is determined.

 

10.           Stock Appreciation Rights.

 

A.            Grants of Stock Appreciation Rights.  Stock Appreciation Rights
may be granted under the Plan in conjunction with an Option either at the Date
of Grant or by amendment or may be separately granted.  Each Stock Appreciation
Right will have a grant price of not less than 100% of the Fair Market Value at
the Date of Grant.  Stock Appreciation Rights will be subject to such terms and
conditions not inconsistent with the Plan as the Plan Administrator may impose.

 

B.            Right to Exercise; Exercise Period. A Stock Appreciation Right
issued pursuant to an Option will be exercisable to the extent the Option is
exercisable.  A Stock Appreciation Right issued independent of an Option will be
exercisable pursuant to such terms and conditions established in the Award. 
Notwithstanding such terms and conditions, in the event of a public tender for
all or any portion of the Stock or in the event that any proposal to merge or
consolidate the Company with another company is submitted to the stockholders of
the Company for a vote, the Plan Administrator, in its sole discretion, may
declare any previously granted Stock Appreciation Right immediately exercisable.

 

C.            Failure to Exercise.  If on the last day of the Option Period, in
the case of a Stock Appreciation Right granted pursuant to an Option, or the
specified Exercise Period, in the case of a Stock Appreciation Right issued
independent of an Option, the Participant has not exercised a Stock Appreciation
Right, then such Stock Appreciation Right will be deemed to have been exercised
by the Participant on the last day of the Option Period or Exercise Period.

 

D.            Payment.  An exercisable Stock Appreciation Right granted pursuant
to an Option will entitle the Participant to surrender unexercised the Option or
any portion thereof to which the Stock Appreciation Right is attached, and to
receive in exchange for the Stock Appreciation Right payment (in cash or Stock
or a combination thereof as described below) equal to the excess of the Fair
Market Value of one share of Stock at the date of exercise over the Option
price, times the number of shares called for by the Stock Appreciation Right (or
portion thereof) which is so surrendered.  Upon exercise of a Stock Appreciation
Right not granted pursuant to an Option, the Participant will receive for each
Stock Appreciation Right payment (in cash or Stock or a combination thereof as
described below) equal to the excess of the Fair Market Value of one share of
Stock at the date of exercise over the Fair Market Value of one share of Stock
at the Date of Grant of the Stock Appreciation Right, times the number of shares
called for by the Stock Appreciation Right.

 

The Plan Administrator may direct the payment in settlement of the Stock
Appreciation Right to be in cash or Stock or a combination thereof. 
Alternatively, the Plan Administrator may permit the Participant to elect to
receive cash in full or partial settlement of the Stock Appreciation Right,
provided that the Plan Administrator must consent to or disapprove such
election.  The value of the Stock to be received upon exercise of a Stock
Appreciation Right shall be the Fair Market Value of the Stock on the trading
day preceding the date on which the Stock Appreciation Right is exercised.  To
the extent that a Stock Appreciation Right issued pursuant to an Option is
exercised, such Option shall be deemed to have been exercised, and shall not be
deemed to have lapsed.

 

E.             Nontransferable.  A Stock Appreciation Right will not be
transferable by the Participant except by will or the laws of descent and
distribution and will be exercisable during the Participant’s lifetime only by
the Participant or by the Participant’s guardian or legal representative.

 

F.             Lapse of a Stock Appreciation Right.  A Stock Appreciation Right
will lapse upon the earlier of:  (i) 10 years from the Date of Grant; or (ii) at
the expiration of the Exercise Period as set by the grant.  If the

 

--------------------------------------------------------------------------------


 

Participant ceases employment (or ceases Board membership in the case of a
director or ceases the performance of services in the case of a consultant)
within the Exercise Period and prior to the lapse of the Stock Appreciation
Right, the Stock Appreciation Right will lapse as follows: (a) Retirement,
Disability or death — any unvested Stock Appreciation Right will lapse on the
effective date of the Retirement, Disability or death and any vested Stock
Appreciation Right will lapse at the expiration of the Exercise Period set by
the grant; or (b) other Termination — any unvested Stock Appreciation Right will
lapse on the effective date of the Termination and any vested Stock Appreciation
Right will lapse 90 days after the effective date of the Termination; provided,
however, that the Plan Administrator may modify the above in its sole
discretion.

 

11.                                 Dividend Equivalents.

 

A.            Grants of Dividend Equivalents.  Dividend Equivalents may also be
granted under the Plan in conjunction with Restricted Stock, Restricted Stock
Units or Performance Units, at any time during the Performance Period, without
consideration by the Participant.  Dividend Equivalents will be structured in a
manner that complies with Section 409A of the Code.

 

B.            Payment.  Each Dividend Equivalent will entitle the Participant to
receive an amount equal to the dividend actually paid with respect to a share of
Stock on each dividend payment date from the Date of Grant to the date the
Dividend Equivalent lapses as set forth in Section 11D.  The Plan Administrator,
in its sole discretion, may direct the payment of such amount at such times and
in such form and manner as determined by the Plan Administrator.

 

C.            Nontransferable.  A Dividend Equivalent will not be transferable
by the Participant.

 

D.            Lapse of a Dividend Equivalent.  Each Dividend Equivalent will
lapse on the earlier of (i) the end of the Performance Period (or if earlier,
the date the Participant ceases employment or ceases board membership in the
case of a director or ceases the performance of services in the case of a
consultant) of the related Performance Units, Restricted Stock or Restricted
Stock Unit Award; or (ii) the lapse date established by the Plan Administrator
on the Date of Grant of the Dividend Equivalent.

 

12.                                 Cash-Based Awards and Other Equity Awards.

 

A.            Grant of Cash-Based Awards.  Cash-Based Awards may be granted to
any Eligible Person, in such amounts, on such terms and conditions, and for such
consideration, including no consideration as the Plan Administrator shall
determine.  A Cash-Based Award may be paid in cash or shares of Stock or in a
combination of cash and Stock, as determined in the sole discretion of the Plan
Administrator.

 

B.            Other Equity Awards. One or more shares of Stock may be granted to
any Eligible Person, in such amounts, on such terms and conditions, and for such
consideration, including no consideration as the Plan Administrator shall
determine.  An Other Equity Award may be denominated in Stock or other
securities, stock-equivalent units, securities or debentures convertible into
Stock, or any combination of the foregoing and may be paid in Stock or other
securities, in cash, or in a combination of Stock or other securities and cash,
as determined in the sole discretion of the Plan Administrator.

 

C.            Forfeiture of Payout of Award.  The Plan Administrator shall
determine the extent to which the Participant shall have the right to receive
outstanding Cash-Based Awards or Other Equity Awards or to have such Awards vest
or payout, as applicable, in the event a Participant ceases employment (or
ceases board membership in the case of a director or ceases the performance of
services in the case of a consultant).  Such provisions shall be determined in
the sole discretion of the Plan Administrator, may be included in an agreement
with the Participant reflecting the terms of such Award, but need not be uniform
among all such Awards, and may reflect distinctions based on the reasons for the
cessation.

 

--------------------------------------------------------------------------------


 

13.           Performance Measures.

 

A.            General.  Unless and until the Committee proposes for shareholder
vote and the shareholders approve a change in the general Performance Measures
set forth in this Section, the performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to goals set by reference to the
following Performance Measures: net earnings or net income (before or after
taxes); earnings per share; share price (including growth measures and total
shareholder return); net sales growth; net operating profit; capital targets
(including return on capital); return on assets; return on equity; earnings
before or after taxes, interest, depreciation and/or amortization; ongoing
earnings; net earnings; net sales growth; return on sales; cash flow (including
operating cash flow, free cash flow, discounted cash flow return on investment,
cash flow return on capital and cash flow in excess of costs of capital);
economic value added; value created; economic profit (net operating profit after
tax, less a cost of capital charge); shareholder value added; revenues;
operating income; pre-tax profit margin; gross margin; performance against
business plan; customer service; corporate governance quotient or rating; market
share; productivity ratios; operating efficiency; employee satisfaction;
customer satisfaction; safety; employee engagement; succession planning;
supplier diversity; workforce diversity; margins (including gross, future gross
or operating margins); credit rating; dividend payments; expenses (including
targets or ratios); fuel cost per million BTU; costs per kilowatt hour; retained
earnings; completion of acquisitions, divestitures, corporate restructurings,
projects or other specific events or transactions; and individual goals based on
objective business criteria underlying the goals listed above and which pertain
to individual effort as to achievement of those goals or to one or more business
criteria in the areas of litigation, human resources, information services,
production, inventory, support services, site development, plant development,
building development, facility development, government relations, product market
share or management.

 

In the event the Committee intends that any Award under this Plan should qualify
as Performance-Based Compensation, such Awards shall be granted in accordance
with the additional requirements of this Section, which, in case of any
conflict, shall supersede any other provision of the Plan.  For Awards subject
to Performance Measures set forth in this Section, the Committee will establish
(a) Performance Target(s) relative to the applicable Performance Measures,
(b) the applicable Performance Period and (c) the applicable amount of cash or
number of shares that are the subject of the Award.  The applicable Performance
Period and Performance Target(s) shall be determined by the Committee consistent
with the terms of the Plan and Section 162(m) of the Code.  Notwithstanding the
fact that the Performance Target(s) have been attained, the Committee may pay an
Award under this Section of less than the amount determined by the formula or
standard established pursuant to this Section or may pay no Award at all. 
Before any payments are made under this Section, the Committee shall be
responsible for certifying in writing to the Company that the applicable
Performance Targets have been met.

 

B.            Selection of Performance Target(s).  The specific Performance
Target(s) with respect to the Performance Measures must be established by the
Committee in advance of the deadlines applicable under Section 162(m) of the
Code and while the performance relating to the Performance Target(s) remains
substantially uncertain within the meaning of Section 162(m) of the Code.  The
Performance Target(s) with respect to any Performance Period may be established
based on the performance of the Company or a Subsidiary as a whole or any
business unit of the Company or a Subsidiary or any combination thereof, as the
Committee may deem appropriate, or on a cumulative basis or in the alternative,
or as compared to the performance of a group of comparator companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate.  The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of performance goals pursuant to
the Performance Measures specified in this Section 13.  The Committee also has
the authority to use any other performance measures in connection with Awards
under the Plan that are not intended to qualify as Performance-Based
Compensation.  At the time the Performance Target(s) are selected, the Committee
shall provide, in terms of an objective formula or standard for each
Participant, the method of computing the specific amount that will represent the
maximum amount of Award payable to the Participant if the Performance
Target(s) are attained.  The objective formula or standard shall preclude the
use of discretion to increase the amount of any Award earned pursuant to the
terms of the Award.

 

--------------------------------------------------------------------------------


 

C.            Evaluation of Performance For Performance—Based Compensation.  The
Committee may provide in any such Award that any evaluation of performance may
include or exclude, in whole or in part, any one or more of the following with
respect to the Performance Period: (i) the gain, loss, income or expense
resulting from changes in tax laws or accounting principles or other laws or
provisions affecting reported results,  that become effective during the
Performance Period; (ii) the gain, loss, income or expense with respect to the
Performance Period that are extraordinary or unusual in nature or infrequent in
occurrence, including but not limited to gain or loss on certain transactions
that do not meet the definition of cash flow hedges under U.S. generally
accepted accounting principles and must be recognized for financial statement
purposes prior to financial statement recognition of the gain or loss of the
underlying transaction and also including but not limited to any major corporate
transaction-related costs; (iii) the gains or losses resulting from, and the
direct expenses incurred in connection with mergers, acquisitions or  the
disposition of a business, in whole or in part, or the sale of investments or
non-core assets; (iv) gain or loss from all or certain claims and/or litigation
and all or certain insurance recoveries relating to claims or litigation;
(v) the impact of impairment of tangible or intangible assets including but not
limited to changes in valuation allowances for deferred income tax assets;
(vi) any impact of the phase-out of the tax credit for synthetic fuel or any
synthetic fuel earnings; (vii) the impact of reorganization, restructuring or
business recharacterization activities, including but not limited to reductions
in force; (viii) foreign exchange gains and losses and (ix) the impact of
investments or acquisitions made during the year or, to the extent provided by
the Committee, any prior year.  Each of the adjustments described in this
Section 13C may relate to the Company as a whole or any part of the Company’s
business or operations, as determined by the Committee at the time the
Performance Targets are established.  To the extent such adjustments affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility. The adjustments are to be
determined in accordance with U.S. generally accepted accounting principles and
standards, unless another objective method of measurement is designated by the
Committee.  In addition to the foregoing, the Committee shall adjust any
Performance Measures, Performance Targets or other features of an Award that
relate to or are wholly or partially based on the number of, or the value of,
any stock of the Company, to reflect any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
such stock.

 

D.  Committee Discretion to Determine Award.  The Committee has the sole
discretion to determine the standard or formula pursuant to which each
Participant’s Award shall be calculated, whether all or any portion of the
amount so calculated will be paid, and the specific amount (if any) to be paid
to each Participant, subject in all cases to the terms, conditions and limits of
the Plan.  To this same extent, the Committee may at any time establish (and,
once established, rescind, waive or amend) additional conditions and terms of
payment of Awards (including but not limited to the achievement of other
financial, strategic or individual goals, which may be objective or subjective)
as it may deem desirable in carrying out the purposes of the Plan.  The
Committee may not, however, with respect to Performance-Based Compensation,
increase the maximum amount permitted to be paid to any individual under the
Plan or pay Awards under this Section 13 if the applicable Performance
Target(s) have not been satisfied.

 

In the event that the requirements of Section 162(m) and the regulations
thereunder change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval.  In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation and/or to amend previously granted Awards in a way that would
disqualify them as Performance-Based Compensation, the Committee may make such
grants without satisfying the requirements of Code Section 162(m) and may base
vesting on Performance Measures other than those set forth in Section 13A and/or
make such amendments.

 

14.                                 Accelerated Award Payout/Exercise.

 

A.            Adjustment Upon Changes in Stock.  In the event of any change in
the number of shares of Stock outstanding by reason of any stock dividend or
split, recapitalization, merger, consolidation,

 

--------------------------------------------------------------------------------


 

combination or exchange of shares or similar corporate change, the maximum
aggregate number of shares of Stock with respect to which the Committee may
grant Awards and the maximum aggregate number of shares of Stock with respect to
which the Committee may grant Awards to any individual Participant in any year
shall be appropriately adjusted by the Committee.  In the event of any change in
the number of shares of Stock outstanding by reason of any other similar event
or transaction, the Committee may, but need not, make such adjustments in the
number and class of shares of Stock with respect to which Awards may be granted
as the Committee may deem appropriate.

 

B.            Increase or Decrease in Issued Shares Without Consideration.
Subject  to any required action by the shareholders of the Company, in the event
of any increase or decrease in the number of issued shares of Stock resulting
from a subdivision or consolidation of shares of Stock or the payment of a stock
dividend (but only on the shares of Stock), or any other increase or decrease in
the number of such shares effected without receipt or payment of consideration
by the Company, the Committee shall proportionally adjust the number of shares
of Stock subject to each outstanding Award and the exercise price per share of
Stock of each such Award.

 

C.            Certain Mergers.  Subject to any required action by the
shareholders of the Company, in the event that the Company shall be the
surviving corporation in any merger, consolidation or similar transaction as a
result of which the holders of shares of Stock receive consideration consisting
exclusively of securities of such surviving corporation, the Committee shall
adjust each Award outstanding on the date of such merger or consolidation so
that it pertains to and applies to the securities which a holder of the number
of shares of Stock subject to such Award would have received in such merger or
consolidation.

 

D.            Certain Other Transactions.

 

In the event of (i) a dissolution or liquidation of the Company, (ii) a sale of
all or substantially all of the Company’s assets (on a consolidated basis),
(iii) a merger, consolidation or similar transaction involving the Company in
which the Company is not the surviving corporation or (iv) a merger,
consolidation or similar transaction involving the Company in which the Company
is the surviving corporation but the holders of shares of Stock receive
securities of another corporation and/or other property, including cash, the
Committee shall, in its discretion, have the power to:

 

(i)  cancel, effective immediately prior to the occurrence of such event, each
Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Stock subject to such Award equal to the value, as
determined by the  Committee in its discretion, of such Award, provided that
with respect to any outstanding Option such value shall be equal to the excess
of (A) the value, as determined by the Committee in its discretion, of the
property (including cash) received by the holder of a share of Stock as a result
of such event over (B) the exercise price of such Option; or

 

(ii)  provide for the exchange of each Award (whether or not then exercisable or
vested) for an incentive award with respect to, as appropriate, some or all of
the property which a holder of the number of shares of Stock subject to such
Award would have received in such transaction and, incident thereto, make an
equitable adjustment as determined by the Committee in its discretion in the
exercise price of the incentive award, or the number of shares or amount of
property subject to the incentive award or, if appropriate, provide for a cash
payment to the Participant to whom such Award was granted in partial
consideration for the exchange of the Award.

 

E.             Other Changes.  In the event of any change in the capitalization
of the Company or corporate change other than those specifically referred to in
paragraphs B, C or D, the Committee may, in its discretion, make such
adjustments in the number and class of shares subject to Awards outstanding on
the date on which such change occurs and in such other terms of such Awards as
the Committee may consider appropriate.

 

--------------------------------------------------------------------------------


 

F.             No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation. 
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares or amount of other property subject to any
Award.

 

G.            Change in Control.  Unless otherwise determined by the Committee
in connection with the grant of an Award, or unless the Participant and the
Company agree in writing that the provisions of this Section 14G shall not
apply, the following provisions shall apply upon the occurrence of a Change in
Control of the Company:

 

i.                  Restricted Stock, Restricted Stock Unit, Cash-Based, or
Other Equity Awards Subject to Service-Based Restrictions on Vesting. A prorata
portion of all outstanding Restricted Stock, Restricted Stock Unit, Cash-Based
or Other Equity Awards subject to service-based restrictions on vesting will be
immediately and fully vested and earned, with the prorata portion determined
based on the number of months in the restriction period that have elapsed as of
the date of the Change in Control as compared to the total number of months in
the restriction period.  The amount of the Award not so vested shall remain
outstanding (on a converted basis, if applicable) in accordance with the
original terms of the Award.

 

ii.               Stock Option Awards and Stock Appreciation Rights.  Any
previously granted Stock Option Awards or Stock Appreciation Rights will be
immediately and fully vested and will become fully exercisable.

 

iii.            Restricted Stock, Restricted Stock Unit, Cash-Based, or Other
Equity Awards with Restrictions Based on Achievement of Performance
Goals/Performance Units.  The Participant will be entitled to an immediate
accelerated vesting and payout of Performance Unit, Restricted Stock, Restricted
Stock Unit, Cash-Based or Other Equity Awards with restrictions based on
achievement of performance goals, and the amount of the accelerated vesting and
payout will be based on the number of such Restricted Stock or Restricted Stock
Units/Performance Units subject to the Award as established on the Date of
Grant, prorated based on the number of months of the Performance Period that
have elapsed as of the date of the Change in Control as compared to the total
number of months in the Performance Period, and assuming maximum performance was
achieved.   Applicable payouts shall be made in the form set forth in the
original terms of the grant.  The amount of the Award not so vested shall remain
outstanding (on a converted basis, if applicable) in accordance with the
original terms of the grant.

 

H.            Savings Clause.  No provision of this Section 14 shall be given
effect to the extent that such provision would cause any tax to become due under
Section 409A of the Code.

 

15.                                 Amendment of Plan.

 

The Committee may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, except (i) no such action may be taken
without stockholder approval which materially increases the number of securities
which may be issued pursuant to the Plan (except as provided in Section 14A -
E), extends the period for granting Options under the Plan or materially
modifies the requirements as to eligibility for participation in the Plan;
(ii) no such action may be taken without the consent of the Participant to whom
any Award was previously granted, which materially adversely affects the rights
of such Participant concerning such Award, except as such alteration,
termination, suspension or amendment of the Plan is required by statute, or
rules and regulations promulgated thereunder; and (iii) no such action that
would require the consent of the Board and/or the stockholders of the Company
pursuant to Section 162(m) of the Code or the 1934 Act, or any other applicable
law, rule, or regulation, or the requirements of

 

--------------------------------------------------------------------------------


 

any securities exchange on which shares of stock are traded, shall be effective
without such consent.  Notwithstanding the foregoing, except as otherwise
required by applicable law, rule or regulation, the Committee may amend the Plan
at its discretion to (i) address any issues concerning Section 162(m) of the
Code; (ii) comply with applicable laws, rules or regulations and changes
thereto; or (iii) maintain an exemption under rule 16b-3 of the 1934 Act. No
provision of this Section 14 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.

 

16.                                 Miscellaneous Provisions.

 

A.            Nontransferability.  No benefit provided under this Plan shall be
subject to alienation or assignment by a Participant (or by any person entitled
to such benefit pursuant to the terms of this Plan), nor shall it be subject to
attachment or other legal process except (i) to the extent specifically mandated
and directed by applicable state or federal statute; (ii) as requested by the
Participant (or by any person entitled to such benefit pursuant to the terms of
this Plan), and approved by the Committee, to satisfy income tax withholding;
and (iii) as requested by the Participant and approved by the Committee, to
members of the Participant’s family, or a trust established by the Participant
for the benefit of family members.

 

B.            No Employment Right.  Participation in this Plan shall not
constitute a contract of employment between the Company or any Subsidiary and
any person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

 

C.            Tax Withholding.  The Company or a Subsidiary may withhold any
applicable federal, state or local taxes at such time and upon such terms and
conditions as required by law or determined by the Company or a Subsidiary. 
Subject to compliance with any requirements of applicable law, the Plan
Administrator may permit or require a Participant to have any portion of any
withholding or other taxes payable in respect to a distribution of Stock
satisfied through the payment of cash by the Participant to the Company or a
Subsidiary, the retention by the Company or a Subsidiary of shares of Stock, or
delivery of previously owned shares of the Participant’s Stock, having a Fair
Market Value equal to the withholding amount.

 

D.            Fractional Shares.  Any fractional shares concerning Awards shall
be eliminated at the time of payment or payout by rounding down for fractions of
less than one-half and rounding up for fractions of equal to or more than
one-half.  No cash settlements shall be made with respect to fractional shares
eliminated by rounding.

 

E.             Government and Other Regulations.  The obligation of the Company
to make payment of Awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any government
agencies as may be required. The Company shall be under no obligation to
register under the Securities Act of 1933, as amended (“Act”), any of the shares
of Stock issued, delivered or paid in settlement under the Plan.  If Stock
awarded under the Plan may in certain circumstances be exempt from registration
under the Act, the Company may restrict its transfer in such manner as it deems
advisable to ensure such exempt status.  Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing shares of Stock pursuant to the Plan unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Stock are traded.

 

The exercise of any Option or Stock Appreciation Right granted under the Plan
shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of shares of Stock pursuant to such
exercise is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Stock are traded.  The Company may, in its discretion, defer the effectiveness
of an exercise of an Option or Stock Appreciation Right hereunder or the
issuance or transfer of shares of Stock pursuant to any Award pending or to
ensure compliance under federal or state securities laws or the rules or
regulations of any exchange on which the shares are then listed

 

--------------------------------------------------------------------------------


 

for trading.  The Company shall inform the Participant in writing of its
decision to defer the effectiveness of the exercise of an Option or Stock
Appreciation Right or the issuance or transfer of shares of Stock pursuant to
any Award.  During the period that the effectiveness of the exercise of an
Option or Stock Appreciation Right has been deferred, the Participant may, by
written notice, withdraw such exercise and obtain the refund of any amount paid
with respect thereto.

 

F.             Compliance with Section 409A of the Code.  This Plan is intended
to comply and shall be administered in a manner that is intended to comply with
section 409A of the Code and shall be construed and interpreted in accordance
with such intent.  To the extent that an Award, issuance and/or payment is
subject to section 409A of the Code, it shall be awarded and/or issued or paid
in a manner that will comply with section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.  Any
provision of this Plan that would cause an Award, issuance and/or payment to
fail to satisfy section 409A of the Code shall have no force and effect until
amended to comply with Code section 409A (which amendment may be retroactive to
the extent permitted by applicable law).

 

G.            Indemnification.  Each person who is or at any time serves as a
member of the Committee (and each person or committee to whom the Committee or
any member thereof has delegated any of its authority or power under this Plan)
shall be indemnified and held harmless by the Company against and from (i) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit, or proceeding to which such person may be a party or in which such person
may be involved by reason of any action or failure to act under the Plan; and
(ii) any and all amounts paid by such person in satisfaction of judgment in any
such action, suit, or proceeding relating to the Plan.  Each person covered by
this indemnification shall give the Company an opportunity, at its own expense,
to handle and defend the same before such person undertakes to handle and defend
it on such person’s own behalf.  The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Charter or By-Laws of the Company or any of its
Subsidiaries, as a matter of law, or otherwise, or any power that the Company
may have to indemnify such person or hold such person harmless.

 

H.            Reliance on Reports.  Each member of the Committee (and each
person or committee to whom the Committee or any member thereof has delegated
any of its authority or power under this Plan) shall be fully justified in
relying or acting in good faith upon any report made by the independent
registered public accounting firm of the Company and its Subsidiaries and upon
any other information furnished in connection with the Plan.  In no event shall
any person who is or shall have been a member of the Committee be liable for any
determination made or other action taken or any omission to act in reliance upon
any such report or information or for any action taken, including the furnishing
of information, or failure to act, if in good faith.

 

I.              Severability.  If any provision of this Plan would cause Awards
intended  to qualify as Performance-Based Compensation to not so qualify, that
provision shall be severed from, and shall be deemed not to be a part of, the
Plan, but the other provisions hereof shall remain in full force and effect. 
Any specific action by the Committee that would be violative of
Section 162(m) with respect to Awards intended to qualify as Performance-Based
Compensation shall be void.

 

J.             Company Successors.  In the event the Company becomes a party to
a merger, consolidation, sale of substantially all of its assets or any other
corporate reorganization in which the Company will not be the surviving
corporation or in which the holders of the Stock will receive securities of
another corporation (in any such case, the “New Company”), then the New Company
shall assume the rights and obligations of the Company under this Plan.

 

K.            Governing Law.  All matters relating to the Plan or to Awards
granted hereunder shall be governed by the laws of the State of Maryland,
without regard to the principles of conflict of laws.

 

--------------------------------------------------------------------------------


 

L.             Relationship to Other Benefits.  Any Awards under this Plan are
not considered compensation for purposes of determining benefits under any
pension, profit sharing, or other retirement or welfare plan, or for any other
general employee benefit program.

 

M.           Expenses.  The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.

 

N.            Titles and Headings.  The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

--------------------------------------------------------------------------------

 